36 So. 3d 808 (2010)
Kathy A. STEVENS, Appellant,
v.
BANK OF AMERICA, N.A., Appellee.
No. 1D09-1990.
District Court of Appeal of Florida, First District.
May 26, 2010.
Kathy A. Stevens, pro se, Appellant.
Cindy Runyan of Florida Default Law Group, P.L., Tampa, for Appellee.
PER CURIAM.
Appellant seeks review of an order granting summary judgment in favor of Appellee. However, the order on appeal did not address Appellant's counterclaims. On April 21, 2010, this Court issued an order directing Appellant to show cause why this appeal should not be dismissed due to the pending counterclaims. Appellant failed to respond to this Court's order. Based on the record, this Court has determined that Appellant has prematurely filed the notice of appeal. Because the counterclaims are not separate and distinct from the claims disposed of on summary judgment, the order under review is not appealable as a partial final judgment. Jensen v. Whetstine, 985 So. 2d 1218, 1220 (Fla. 1st DCA 2008); Dempsey v. Russell, 966 So. 2d 1021, 1022 (Fla. 1st DCA 2007). Accordingly, we DISMISS this appeal for lack of jurisdiction.
DAVIS, CLARK, and WETHERELL, JJ., concur.